101 F.3d 687
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Claudious W. CHANNER, Plaintiff-Appellant,v.CITY OF HARTFORD, Defendant.
No. 96-2057.
United States Court of Appeals, Second Circuit.
June 21, 1996.

Claudious W. Channer pro se, Suffield, CT, for appellant.
Madeline A. Melchionne, Ass't Att'y Gen., Hartford CT, for appellees.
Before KEARSE, MAHONEY and McLAUGHLIN, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the District of Connecticut, and was submitted by plaintiff pro se and by counsel for defendants.


2
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Chatigny's Endorsement Ruling on Pending Motions dated December 22, 1995, and Judge Covello's Ruling and Order dated August 4, 1994, referred to in Judge Chatigny's Endorsement Ruling.  The district court properly declined to rule on those claims that were not included in the transfer from the Western District of Louisiana, and we see no abuse of discretion in any of the district court's rulings.